FILED
                                                                                              4/23/2020
                                                                                     Clerk, U.S. District & Bankruptcy
                                                                                     Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CAROLYN E. O’CONNOR,                           )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 20-0607 (UNA)
                                               )
GOVERNMENT OF THE DISTRICT OF                  )
COLUMBIA, et al.,                              )
                                               )
                   Defendants.                 )


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the application and

dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring

the court to dismiss an action “at any time” it determines that subject matter jurisdiction is

wanting).

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

when a “federal question” is presented or the parties are of diverse citizenship and the amount in

controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be

complete diversity between the parties, which is to say that the plaintiff may not be a citizen of the

same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking relief in the

district court must at least plead facts that bring the suit within the Court’s jurisdiction. See Fed.

R. Civ. P. 8(a).

                                                   1
       The plaintiff’s complaint is not based on a federal question, notwithstanding its passing

reference, see Compl. at 2, to the first paragraph of the United States Constitution. Nor does the

complaint allege diversity jurisdiction, as the parties all are citizens of the District of Columbia.

Furthermore, the complaint merely poses a question, see id. at 3, without articulating an actual

legal claim for this Court to resolve. Because the complaint establishes no basis for this Court’s

jurisdiction, the Court will dismiss the complaint and this civil action without prejudice. A

separate order accompanies this Memorandum Opinion.



DATE: April 23, 2020                                  /s/
                                                      AMY BERMAN JACKSON
                                                      United States District Judge




                                                 2